Citation Nr: 1714472	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-33 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of bladder cancer status post cystoprostatectomy, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1968 to January 1970 and from June 1971 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the July 2010 rating decision, the RO denied service connection for the residuals of bladder cancer, status post cystoprostatectomy and granted service connection for the residuals of prostate cancer, status post cystoprostatectomy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes the obligation to provide an examination with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ denied the Veteran's claim for service connection for the residuals of bladder cancer without first arranging for an examination by a qualified medical professional for help in determining whether the Veteran's claimed disability is related to service.

The Veteran's post-service medical records indicate a diagnosis of T2 high grade bladder cancer with perineural invasion, leading to a May 2008 cystoprostatectomy.  The Veteran has contended that this condition may have been caused by exposure to herbicides in Vietnam.  Because he served in Vietnam, he is presumed to have been exposed to herbicides.  38 C.F.R. 3.307 (2016).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  This evidence meets that threshold, and an examination is necessary.  

The Board notes that bladder cancer is not among the disorders for which service connection is presumed given presumptive exposure to herbicides.  38 C.F.R. 3.309(e) (2016).  However, despite the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual, direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The examiner should therefore opine as to the possibility of service connection, notwithstanding the presumptive regulations.

During a May 2008 VA treatment appointment, the Veteran mentioned that he was initially diagnosed with bladder cancer at a private hospital that he did not identify.  Because the initial diagnosis might contain information relevant to the disorder's etiology, on remand, the AOJ should attempt to identify the treatment provider and obtain the Veteran's treatment records.  

According to a December 2007 letter, the Social Security administration has considered the Veteran disabled for unspecified reasons since June 2005.  On remand, the AOJ should also attempt to obtain the Veteran's Social Security records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a release form for medical records generated by a private treatment provider and request that he identify the hospital that diagnosed his bladder cancer.  If the Veteran returns the appropriate release, those records should be obtained and associated with the claims folder.  If the AOJ cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Contact the Social Security Administration, obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions, and associate them with the claims file.  If the records cannot be obtained or do not exist, notify the Veteran and document the unavailability of these records in the claims file.

3.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any residuals of bladder cancer, status post cystoprostatectomy.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current residuals of bladder cancer had their origin in service or are related to the Veteran's active service, including as a result of his exposure to herbicide agents.

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that it is insufficient to conclude that there is no direct causation simply because bladder cancer is not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

In reaching this determination, the examiner should take into account any lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

4.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




